EXHIBIT Wohlforth |Johnson|Brecht Cartledge|Brooking A PROFESSIONAL CORPORATION Julius J. Brecht Cheryl Rawls Brooking Cynthia L. Cartledge Michael Gatti Clyde W. Hutchins Jr. Robert M. Johnson Leila R. Kimbrell Eric E. Wohlforth ATTORNEYS AT LAW 900 WEST 5TH AVENUE, SUITE 600 ANCHORAGE, ALASKA99501-2048 Telephone 907.276.6401 Facsimile 907.276.5093 Website www.akatty.com August 7, Ronald A. Duncan, President General Communication, Inc. 2550 Denali Street, Suite 1000 Anchorage, Alaska Re: Opinion As To Legality of Shares To Be Issued Pursuant To General Communication, Inc. Qualified Employee Stock Purchase Plan; Our File No. 0618.0637 Dear Mr.
